FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JUDITH ROMO; VINCENT TALDONE;     No. 13-56310
ROBIN TAYLER; MARGARET
TAYLOR; RANDY TAYLOR; RAY            D.C. No.
TEETS; LAWRENCE TELLS; KATHRYN    5:12-cv-02036-
TEMCHACK; CHARLES TERRY;              PSG-E
VERONICA TERRY; ROBERTA
THORNE; MARGARET TIVIS; LINDA
TODD; DELORES TOOHEY; DEBRA
TOURVILLE; DENA TSOUALS; ALLEN
TURNER; CAROLYN TURNER;
WANDA TURNER; STARLET TYRONE;
GLORIA UNDERWOOD; HENRY
UNDERWOOD; JANICE VANISON;
WILLIAM VERHEYEN; CHARLES
VILDIBILL; SHARON WALLGREN;
PAM WALSH; SHARON WALSH;
KEESHA WARRIOR; LATANGA
WASHINGTON; DARLENE WATT;
JAMES WEISS; WESLEY WELBORNE,
III; DEBRA WHEELER; MARSHA
WHITT; CAROLYN WHYNO; CECILIA
WILCKENS; SANDRA WILEMON;
STELLA WILKERSON-CLARK; JOANN
WILLIAMS; JOYCE WILLIAMS; ROSE
WILLIAMS; SHANTAS WILLIAMS;
MARY WILSON; ROSE WILSON;
PATSY WINZEY; JIMMIE WISE; RUTH
2      ROMO V. TEVA PHARMACEUTICALS USA

WOLFSON; JUANITA WOODSON;
LYNNE WYSOCKY, single
individuals,
              Plaintiffs-Appellees,

                v.

TEVA PHARMACEUTICALS USA,
INC.,
            Defendant-Appellant.



MARGALIT CORBER; RENE CARO;           No. 13-56306
STEVE DANTZLER; LINDA SOWARDS;
LORI HUISMAN; JOHNNY GEORGE,             D.C. No.
SR.; TERRY PERRY; WILLIAM             2:12-cv-09986-
RACKLEY; ANGELA YOUNG; PAMELA             PSG-E
RODRIGUEZ; STEVEN SYVERSON;
OLGA CAICOYA; JANET CARROLL;
ROSE CASH; ULAD CELENTANO;               ORDER
VIRGINIA COSTANZO; KIMBERLY
FILLIGIM; ARMELDIA SMITH; CARLA
WEST; JOANNE BIERZYNSKI,
individually and as next of kin to
Eleanor Wojcik; SHARLEY MORRIS;
WYOMIA TIMMONS; DEAN
REINKING; DANIEL THORNE;
WENDELEN ASHBY; CARMEN
BEDFORD; CLAUDE COMMODORE;
JAMES HENSON; NANCY LOCKE;
MILDRED SCOTT; BILLIE BURNETT;
SHEENA HALL; BRENDA ROBERGE,
individually and as next of kin to
         ROMO V. TEVA PHARMACEUTICALS USA                  3

 Ernest Roberge; DEBORAH
 WOODSUM; RICHARD PASCUITO,
                 Plaintiffs-Appellees,

                   v.

 XANODYNE PHARMACEUTICALS,
 INC.,
             Defendant-Appellant.


                  Filed February 10, 2014


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that these cases be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion in Romo v. Teva
Pharmaceuticals USA, Inc., No. 13-56310, shall not be cited
as precedent by or to any court of the Ninth Circuit.

    Judge McKeown did not participate in the deliberations
or vote in this case.